Citation Nr: 0835080	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-05 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk




INTRODUCTION

The veteran served on active duty with the U.S. Army Reserves 
from November 1984 to February 1985 with subsequent periods 
of active duty for training (ADT) through October 1992, 
including a period of ADT from August 6, 1992 to August 22, 
1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2003 decision by the RO 
which denied service connection for residuals of a 
compression fracture of the lumbar spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's duty 
to assist includes providing a medical examination when it is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  The RO did not provide the 
veteran with an examination.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).

The veteran's service medical records and personnel records 
indicate he suffered a compression fracture of the spine 
during a training drill in service, while on active duty for 
training status.  See August 1992 service records.  The 
veteran's medical records show that he was frequently treated 
for low back pain while at the Ohio Department of 
Rehabilitation and Correction between June 1993 and January 
2000.  See Ohio Department of Rehabilitation and Correction 
records.  A February 2003 private radiology examination 
diagnosed the veteran with degenerative changes in 
intervertebral disc spaces and facet joints of the lower 
spine.  See February 2003 private radiology report.  A July 
2004 private medical examination diagnosed the veteran with 
multilevel degenerative disk disease of the lower lumbar 
spine, with multiple small disk protrusions.  See July 2004 
private MRI examination.  

Because there is evidence of a currently diagnosed 
disability, an inservice event, and an indication that the 
current disability may be associated with the inservice 
event, remand for a VA examination is required.  See 38 
C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.  

The Board acknowledges that the RO scheduled VA examinations 
for the veteran in July 2003, November 2003, February 2004 
and July 2004, but sent notice to the veteran's incorrect 
mailing address.  Moreover, the veteran informed the RO that 
he was incarcerated during this time and could not attend the 
examinations.  See July 2003 letter from veteran.  The 
veteran was released from the correctional facility in May 
2007 and is apparently willing and able to submit to a 
rescheduled VA examination.  See September 2008 Informal 
Hearing Presentation.

Accordingly, the case is REMANDED for the following action:

1. The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine whether the veteran has 
residuals of an inservice low back 
injury.  The claims folder, including a 
copy of this remand, must be made 
available to the examiner.  After 
indentifying all current low back 
disabilities, the examiner must provide 
an opinion, in light of the examination 
findings and the service and post service 
medical evidence of record, to 
specifically include the evidence of the 
veteran's inservice compression fracture 
of the spine, whether it is at least as 
likely as not that any of the currently 
diagnosed low back disabilities including 
current degenerative disk disease is 
etiologically related to the veteran's 
military service.  If an opinion cannot 
be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed must be provided.  
The report prepared must be typed or 
otherwise recorded in a legible manner.

2.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




